Citation Nr: 0845060	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for degenerative joint 
disease and herniated nucleus pulposus of L4-5.

3.  Entitlement to service connection for spina bifida.

4.  Entitlement to service connection for residuals of a 
right finger injury.

5.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include schizophrenia, 
schizoaffective disorder, depression, stress condition, and 
defective attitude.

6.  Entitlement to service connection for a right knee 
condition.

7.  Entitlement to service connection for a left knee 
condition.

8.  Entitlement to service connection for chronic headaches.

9.  Entitlement to service connection for right ankle pain.

10.  Entitlement to service connection for pain in the hand.

11.  Entitlement to service connection for arthritis.

12.  Entitlement to service connection for hypertension (also 
claimed as high blood pressure).

13.  Entitlement to service connection for diabetes mellitus 
(also claimed as high sugar).

14.  Entitlement to service connection for degenerative joint 
disease, right hip.

15.  Entitlement to service connection for degenerative joint 
disease, left hip.

16.  Entitlement to service connection for a liver condition.

17.  Entitlement to service connection for pain in the heart.

18.  Entitlement to service connection for muscle pain, 
tenderness, and weakness.

19.  Entitlement to service connection for pseudofolliculitis 
barbae (also claimed as facial bumps, scarring, and ingrowths 
hair).

20.  Entitlement to service connection for right foot nerve 
damage.

21.  Entitlement to service connection for left foot nerve 
damage.

22.  Entitlement to service connection for acne keloidalis 
nuchae.

23.  Entitlement to special monthly compensation based on aid 
and attendance/housebound benefits.

24.  Entitlement to individual unemployability benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from June 25, 1978 to 
August 19, 1978 and June 15, 1979 to October 1, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran requested a Board central office hearing on his 
VA-Form 9 but later submitted a statement that he did not 
want to go to Washington suggesting that he would prefer a 
local hearing at the RO.  The veteran's representative did 
not address any outstanding hearing request in an August 2008 
statement.  The Board sent the veteran a hearing 
clarification letter in November 2008 but the veteran did not 
respond.  The veteran's hearing request is considered 
withdrawn.
 
The veteran filed a claim for nonservice-connected pension 
benefits in July 2005.  This matter is referred to the RO.



FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not have 
a present right shoulder disability.

2.  The preponderance of the evidence shows no relationship 
between any present diagnosis of degenerative joint disease 
and herniated nucleus pulposus of L4-5 and service.

3.  The medical evidence shows that the veteran does not have 
spina bifida.

4.  The medical evidence shows that the veteran does not have 
a right finger injury or a hand disability.

5.  The preponderance of the evidence shows no relationship 
between a chronic acquired psychiatric disorder and service.

6.  The preponderance of the evidence shows no relationship 
between any right and left knee disabilities and service.

7.  The preponderance of the evidence shows no relationship 
between chronic headaches and service.

8.  The medical evidence shows no present right ankle 
disability. 

9.  There is no evidence of a current disability of the right 
hand.

10. The preponderance of the evidence shows no relationship 
between generalized arthritis and service, or as secondary to 
any service-connected disability.

11.  The preponderance of the evidence shows no relationship 
between hypertension and service.

12.  The preponderance of the evidence shows no relationship 
between diabetes mellitus and service.

13.  The preponderance of the evidence shows no relationship 
between degenerative joint disease of the bilateral hips and 
service.

14.  The medical evidence shows no present liver condition.

15.  The medical evidence shows no disability manifested by 
pain in the heart.

16.  The medical evidence shows no disability manifested by 
muscle pain, tenderness, and weakness.

17.  The preponderance of the evidence shows no relationship 
between the veteran's pseudofolliculitis barbae and service.

18.  The preponderance of the evidence shows no relationship 
between the veteran's bilateral foot nerve damage and his 
service. 

19.  The preponderance of the evidence shows no relationship 
between the veteran's acne keloidalis nuchae and service.

20.  The veteran does not have any service-connected 
disabilities for purposes of warranting entitlement to 
special monthly compensation or a total disability rating 
based on unemployability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
condition are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).

2.  The criteria for service connection for degenerative 
joint disease and herniated nucleus pulposus of L4-5 are not 
met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2008).

3.  The criteria for service connection for spina bifida are 
not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

4.  The criteria for service connection for residuals of a 
right finger injury are not met. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).

5.  The criteria for service connection for a chronic 
acquired psychiatric disorder, to include schizophrenia, 
schizoaffective disorder, depression, stress condition, and 
defective attitude are not met. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309 (2008).

6.  The criteria for service connection for a right knee 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2008).

7.  The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2008).

8.  The criteria for service connection for chronic headaches 
are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

9.  The criteria for service connection for a right ankle 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2008).

10.  The criteria for service connection for pain in the hand 
are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

11.  The criteria for service connection for arthritis are 
not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 
3.310(a) (2008).

12.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 
4.104, Diagnostic Code 7101 (2008).

13.  The criteria for service connection for diabetes 
mellitus are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2008).

14.  The criteria for service connection for degenerative 
joint disease of the right hip are not met. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310(a) (2008).

15.  The criteria for service connection for degenerative 
joint disease of the left hip are not met. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310(a) (2008).

16.  The criteria for service connection for a liver 
condition are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).

17.  The criteria for service connection for pain in the 
heart are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).

18. The criteria for service connection for muscle pain, 
tenderness, and weakness are not met. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2008).

19.  The criteria for service connection for 
pseudofolliculitis barbae are not met. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2008).

20.  The criteria for service connection for right foot nerve 
damage are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).

21.  The criteria for service connection for left foot nerve 
damage are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).

22.  The criteria for service connection for acne keloidalis 
nuchae are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).

23.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on account of being housebound, are not met. 38 U.S.C.A. §§ 
1114, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 
3.352 (2008).

24.  The criteria for the assignment of a total disability 
rating based on individual unemployability are not met.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) 
and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2005 and December 2005.  The RO 
provided the appellant with notice regarding the criteria for 
assigning effective dates and disability ratings in March 
2006, subsequent to the initial adjudication.  While the 2006 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2006 statement of the case and August 
2008 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  Moreover, as service connection is not 
granted for any of the claims, there can be no prejudice 
based on the untimely notification regarding effective dates 
and disability ratings.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The RO scheduled the veteran 
for VA examinations in February 2006 to determine the 
etiology of his claimed disabilities but the veteran called 
in to refuse to undergo examination and requested that the 
determination be made by opinion only.  Therefore, the RO 
cancelled the examinations.  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  Thus, the decision 
below will be made without the benefit of VA examination 
reports.  The veteran indicated that he received treatment at 
Brooks Army Medical Center from August 1979 to October 1979 
while he was still in service but the RO's efforts to obtain 
these records were unsuccessful.  A formal finding of 
unavailability was made in March 2008 noting that the RO had 
contacted the service department and received a negative 
response.  The veteran was notified of the RO's attempts in 
February 2008.  Reasonable efforts have been made to obtain 
these documents.  All other known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right shoulder

The service medical records are negative for any injury or 
treatment for the right shoulder.  The entrance examinations 
in November 1977 for the first period of service and July 
1979 for the second period of service note a scar on the 
right upper arm but there is no indication that this is due 
to any right shoulder injury that occurred in service or 
prior to service.  An August 1979 discharge examination 
report shows a normal upper extremity clinical evaluation.

Post-service records include a July 2005 private emergency 
room record showing complaints of right shoulder pain.  The 
veteran reported that the pain was due to his service in the 
Army.  

The medical evidence does not show any injury or evidence of 
a right shoulder disability in service.  Current medical 
records also do not show any present disability in the right 
shoulder.  Pain alone, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Although the veteran has argued that he has a current right 
shoulder disability related to his service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
the veteran does not have a present shoulder disability.

The preponderance of the evidence is against the service 
connection claim for a right shoulder disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Degenerative joint disease and herniated nucleus pulposus of 
L4-5 and spina bifida

The service medical records are negative for any treatment or 
injury to the lumbar spine.  An August 1979 discharge 
examination report shows a normal spine clinical evaluation.

Post-service records include a July 2005 private emergency 
room record showing complaints of back pain, which the 
veteran stated was due to his service in the Army.  The 
veteran reportedly fell in basic training injuring his lower 
back.  A September 2005 private medical record shows a 
diagnosis of herniated nucleus pulposus at L4-5 and 
degenerative joint disease of the spine.  This record also 
notes the veteran's report of falling during basic training 
and injuring his back.  A November 2005 VA medical record 
notes the veteran reported a back injury over 10 years ago.  
In December 2005, however, a VA x-ray report notes that the 
lumbar spine is normal.  VA medical records dated from 2005 
to 2006 note continued complaints of back pain.  The record 
is negative for any findings of spina bifida.

The record shows no in-service incurrence of a lumbar spine 
disability.  The first finding of degenerative arthritis in 
the lumbar spine was not shown within one year of discharge 
from service; so presumptive service connection is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, there is 
no evidence of a present lumbar spine disability until 2005, 
which is 26 years after service.   Additionally, there is no 
medical evidence of continuity of symptomatology of a lumbar 
spine disability from service or during the 26 years before 
any evidence of a disability was shown.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

Although the veteran has argued that his present lumbar spine 
disability is related to his service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, even though he 
contends on post-service medical records that he injured his 
spine in service, this is not confirmed by any 
contemporaneous medical evidence in the service medical 
records.  For this reason, his subjective report of injury is 
not probative.  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between any 
present lumbar spine disability and his service.  

As there is no medical evidence of spina bifida, this claim 
fails, as well.  See 38 C.F.R. § 3.303.

The preponderance of the evidence is against the service 
connection claim for a lumbar spine disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Right finger injury and hand disability

The service medical records are negative for any findings of 
a right finger injury or hand disability.  Entrance 
examination reports in November 1977 and July 1979 note scars 
on the hands but there is no evidence that this is due to a 
pre-existing disability or injury to the hands and fingers.  
An August 1979 discharge examination report shows a normal 
upper extremity clinical evaluation.  

Post-service records also are negative for any present right 
finger or hand disability.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.304.  In the absence of proof of 
a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the record shows no evidence of a present right finger or 
hand disability, the preponderance of the evidence is against 
the service connection claim for a right finger injury or 
hand disability; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

Chronic acquired psychiatric disorder

An October 2000 private medical record notes a diagnosis of 
schizoaffective disorder.  A January 2006 VA medical record 
also notes a diagnosis of schizophrenia and that the veteran 
was on Stelazine.

The service medical records are negative for any treatment 
for a psychiatric disorder.  The veteran complained of 
depression or excessive worry and nervous trouble on entry 
into service in July 1979 but the clinical psychiatric 
examination was normal.  Thus, there is no evidence of a pre-
existing psychiatric disability.  An August 1979 discharge 
examination report showed a normal psychiatric clinical 
evaluation.  Personnel records also are negative for any 
indication of combat experience or other traumatic 
experience.  The veteran's DD-Form 214 notes he was 
discharged due to unsuitability, apathy, defective attitude 
or inability to expend effort constructively.

The record does not show any relationship between the 
veteran's present psychiatric disability and service.  
Although the veteran has argued that his current psychiatric 
disorder is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between any present psychiatric disorder and 
service.  The first diagnosis of schizoaffective disorder was 
not until October 2000, which is more than one year after 
service; so presumptive service connection is not warranted. 
See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of a psychiatric 
disability from service or during the 21 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The preponderance of the evidence is against the service 
connection claim for a chronic acquired psychiatric disorder; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Right and left knee conditions

The service medical records show complaints of pain, 
instability, and weakness in the right knee.  On objective 
evaluation, there was no pain to palpation and the range of 
motion in the knee was within normal limits without pain.  
The assessment was right knee within normal limits.  An 
August 1979 discharge examination report shows a normal lower 
extremity clinical evaluation.

Post-service records include a July 2005 private emergency 
room record showing complaints of knee pain.  The veteran 
reported that the pain was from service.  A September 2005 
private treatment record also shows complaints of pain in 
both knees.  He reportedly had fallen during basic training 
injuring his knees.  A December 2005 VA x-ray examination 
report shows the right knee had early degenerative joint 
disease and narrowing of joint space.  The veteran complained 
that he had right knee pain since an injury in 1979.  A 
January 2006 VA medical record shows severe pain in the 
knees, etiology unknown.  A January 2006 VA magnetic 
resonance imaging (MRI) report shows mild heterogeneity of 
signal in the cartilage of the patellofemoral articulation; 
the proximal-most aspect of the lateral collateral ligament 
is not well visualized; it is uncertain if this is secondary 
to a limitation of the examination or to injury of the 
ligament; clinical correlation was recommended.

The record shows no in-service incurrence of a right or left 
knee disability.  While the veteran had subjective complaints 
of right knee pain and instability, the objective evaluation 
was normal in service.  The degenerative arthritis in the 
right knee was not shown within one year of discharge from 
service; so presumptive service connection is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  In fact, there is no evidence 
of a right or left knee disability until 2005, which is 26 
years after service.  Additionally, there is no medical 
evidence of continuity of symptomatology of a right or left 
knee disability from service or during the 26 years before 
any evidence of a disability was shown.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

Although the veteran has argued that his present right and 
left knee disabilities are related to his service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
even though he contends on post-service medical records that 
he injured his knees in service, this is not confirmed by any 
contemporaneous medical evidence in the service medical 
records.  For this reason, his subjective report of injury is 
not probative.  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
present right and left knee disabilities and his service.  

The preponderance of the evidence is against the service 
connection claims for right and left knee disabilities; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Chronic headaches

The service medical records are negative for any treatment or 
complaints of chronic headaches.  An August 1979 discharge 
examination report shows a normal neurological clinical 
evaluation.
 
Post-service medical records include an October 2004 private 
medical record showing complaints of a three to four day 
history of frontal headaches since being off medication for 
hypertension.   

The record shows no evidence of a relationship between the 
veteran's headaches and service.  Although the veteran has 
argued that his current chronic headaches are related to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's chronic headaches and service.  Additionally, there 
is no evidence of continuity of symptomatology of chronic 
headaches from service or during the 25 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The preponderance of the evidence is against the service 
connection claim for chronic headaches; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Right ankle

The service medical records are negative for any injury or 
treatment for the right ankle.  An August 1979 discharge 
examination report shows a normal lower extremity clinical 
evaluation.

Post-service medical records also are negative for any right 
ankle disability.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the service 
connection claim for a right ankle disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


Hypertension

The service medical records show no in-service diagnosis of 
hypertension.  For VA purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm, or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm, or greater 
with a diastolic blood pressure of less than 90mm. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1), under Diseases of 
the Arteries and Veins. These must be confirmed by readings 
taken two or more times on at least three different days. Id.

At entrance into service in November 1977, the veteran's 
blood pressure was 126/80.  The veteran complained of high 
blood pressure on his second entrance examination report in 
July 1979, but the examiner determined that the veteran was 
normotensive on examination.  On an August 1979 discharge 
examination, the veteran reported no high blood pressure.  
His blood pressure reading was 116/74.  A September 1979 
medical record shows a blood pressure reading of 122/76.

Post-service records show a past medical history of 
hypertension noted on an October 2004 private medical record.  
March 2005 and September 2005 private medical records also 
show diagnoses of hypertension.  His blood pressure reading 
was 160/100 in March 2005 and 122/94 in September 2005.  The 
veteran indicated on the September 2005 record that he had a 
history of hypertension.  A January 2006 VA medical record 
notes a past medical history of hypertension in 1979.  The 
blood pressure reading on the January 2006 record was 152/90.

The record shows no in-service incurrence of hypertension.  
Hypertension was not diagnosed within one year of discharge 
from service; so presumptive service connection is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, there is 
no medical evidence of a hypertension diagnosis until 2004, 
which is 25 years after service.  Additionally, there is no 
medical evidence of continuity of symptomatology of 
hypertension from service or during the 25 years before any 
evidence of a disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  

Although the veteran has argued that his hypertension is 
related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, even though he 
contends on post-service medical records that his 
hypertension has existed since 1979, this is not confirmed by 
any contemporaneous medical evidence in the service medical 
records.  His blood pressure readings at that time were below 
what is considered hypertension for VA purposes.  For this 
reason, his subjective report of hypertension is not 
probative.  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between his 
hypertension and service.  

The preponderance of the evidence is against the service 
connection claim for hypertension; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Diabetes mellitus

The service medical records are negative for any findings of 
diabetes mellitus.  At discharge from service in August 1979, 
the clinical endocrine examination was normal and the 
urinalysis was negative for sugar and albumin. 

Post-service records include a November 2004 private medical 
record showing the veteran was diagnosed with diabetes 
mellitus three weeks prior.  A September 2005 private medical 
record also shows a diagnosis of diabetes mellitus, type II.  
The veteran indicated that he had a history of diabetes type 
II.  Additionally, diabetes was mentioned on a VA medical 
record dated in January 2006.

The record shows no in-service incurrence of diabetes 
mellitus.  Diabetes mellitus was not diagnosed within one 
year of discharge from service; so presumptive service 
connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  
In fact, there is no evidence of diabetes mellitus until 
2004, which is 25 years after service.  Additionally, there 
is no medical evidence of continuity of symptomatology of 
diabetes mellitus from service or during the 25 years before 
any evidence of a disability was shown.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  Although the veteran has argued 
that his diabetes mellitus is related to his service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between his diabetes mellitus and 
service.  

The preponderance of the evidence is against the service 
connection claim for diabetes mellitus; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Degenerative joint disease of the bilateral hips and general 
arthritis

The service medical records are negative for any treatment or 
injury to the hips.  An August 1979 discharge examination 
report shows a normal clinical evaluation of the lower 
extremities.

Post-service records include a September 2005 private 
treatment record showing complaints of pain in the hips, 
which the veteran stated was due to his service in the Army.  
The veteran reportedly fell in basic training injuring his 
hips.  The diagnosis in 2005 was degenerative joint disease 
of the hips.  

The record shows no in-service incurrence of a bilateral hip 
disability.  The first finding of degenerative arthritis in 
the bilateral hips was not shown within one year of discharge 
from service; so presumptive service connection is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, there is 
no evidence of a present bilateral hip disability until 2005, 
which is 26 years after service.   Additionally, there is no 
medical evidence of continuity of symptomatology of a 
bilateral hip disability from service or during the 26 years 
before any evidence of a disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Although the veteran has argued that his present bilateral 
hip disability is related to his service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Moreover, 
even though he contends on post-service medical records that 
he injured his hips in service, this is not confirmed by any 
contemporaneous medical evidence in the service medical 
records.  For this reason, his subjective report of injury is 
not probative.  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between any 
present bilateral hip disability and his service.  

The veteran also contends that he has arthritis secondary to 
his back, shoulder, ankle, and knee disabilities.  None of 
these disabilities are service-connected; so entitlement to 
service connection for any disability secondary to these 
disabilities is not warranted.  See 38 C.F.R. § 3.310(a).  
Also, the veteran does not have any findings of arthritis 
attributed to parts of the body other than the back, knees, 
and hips.  Therefore, his separate claim for service 
connection for arthritis fails for this reason, as well, as 
there is no additional present disability involving 
arthritis.  See 38 C.F.R. § 3.303.

The preponderance of the evidence is against the service 
connection claims for degenerative joint disease of the hips 
and general arthritis; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

Liver condition

The service medical records are negative for any treatment 
for a liver condition.  At discharge from service in August 
1979, the clinical endocrine examination was normal.

Post-service records note a finding of chronic kidney disease 
secondary to hypertensive and diabetic nephropathy in March 
2005 but are otherwise negative for any findings of a liver 
condition.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The preponderance of the evidence is against the service 
connection claim for a liver condition; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Pain in the heart

The service medical records and post-service medical records 
are negative for any disability manifested by pain in the 
heart.  The veteran has hypertension, but there is no 
evidence of any heart disease.  

Pain alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.304.

The preponderance of the evidence is against the service 
connection claim for pain in the heart; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Muscle pain, tenderness, and weakness

The service medical records and post-service medical records 
are negative for any disability manifested by muscle pain, 
tenderness, and weakness, other than disabilities in the 
hips, knees, and back, which are not service-connected.  

Pain alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.304.

The preponderance of the evidence is against the service 
connection claim for muscle pain, tenderness, and weakness; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Pseudofolliculitis barbae

The service medical records show complaints of shaving 
problems in July 1978.  A June 1979 medical record shows a 
diagnosis of pseudofolliculitis barbae.  An August 1979 
medical record shows the veteran's face had irritated 
papules.  Clinical evaluation of the head, face, and neck at 
the August 1979 discharge examination, however, was normal.

Post-service records include a September 2005 private medical 
record showing a diagnosis of pseudofolliculitis barbae.  The 
veteran reported that the condition had been present for 14 
years.

A VA examination would have been helpful in the case to 
determine whether the present pseudofolliculitis barbae is 
the same manifestations of pseudofolliculitis barbae in 
service.  As previously discussed, however, the veteran 
indicated that he would not be examined for purposes of 
obtaining an etiology opinion.  The record as it stands does 
not show any medical evidence relating the present diagnosis 
of pseudofolliculitis barbae to service.  There is no post-
service medical evidence of a diagnosis of pseudofolliculitis 
barbae until 2005, which is 26 years after service.  
Additionally, there is no medical evidence of continuity of 
symptomatology of pseudofolliculitis barbae from service or 
during the 26 years before any evidence of a disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Although the veteran has argued that his present 
pseudofolliculitis barbae is related to his service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
even though he contends on post-service medical records that 
he has had the same symptoms since service, this is not 
confirmed by any contemporaneous medical evidence in the 
record.  For this reason, even though he is credible to 
discuss his skin disorder, his subjective report of a 
continued diagnosis of pseudofolliculitis barbae is not 
probative.  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between any 
present pseudofolliculitis barbae and service.  

The preponderance of the evidence is against the service 
connection claim for pseudofolliculitis barbae; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Bilateral feet nerve damage

The veteran contends that he has damage to the nerves in his 
feet from running and training during service.  The service 
medical records are negative for any treatment in the feet.  
An August 1979 discharge examination report shows that 
clinical evaluation of the feet was normal.

Post-service records in January 2006 show complaints of 
chronic pain including in the right great toe.  Sensory 
examination of the feet using monofilament was abnormal.  The 
veteran had decreased sensation over both feet diffusely.  A 
vascular examination of the feet showed that pulses were 
diminished at all points.

While the record shows evidence of a present disability in 
the feet, these findings are not related to service.  The 
service medical records are negative for any nerve problems 
in the feet and there is no evidence of nerve problems in the 
feet until 2006, which is 27 years after service.  
Additionally, there is no evidence of continuity of 
symptomatology of a bilateral foot disability from service or 
during the 27 years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that his current foot 
disabilities are related to service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's bilateral foot disability and 
his service.

The preponderance of the evidence is against the service 
connection claim for bilateral foot nerve damage; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Acne keloidalis nuchae

The service medical records are negative for any findings of 
acne keloidalis nuchae.  Clinical evaluation of the head, 
face, and neck at the August 1979 discharge examination was 
normal.

Post-service records include a September 2005 private medical 
record showing a diagnosis of acne keloidalis nuchae.

The record shows that acne keloidalis nuchae was not incurred 
in service.  The service medical records are negative and 
there is no post-service medical evidence of a diagnosis 
until 2005, which is 26 years after service.  Additionally, 
there is no medical evidence of continuity of symptomatology 
of acne keloidalis nuchae from service or during the 26 years 
before any evidence of a disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Although the veteran has 
argued that his present acne keloidalis nuchae is related to 
his service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between any 
present acne keloidalis nuchae and his service.  

The preponderance of the evidence is against the service 
connection claim for acne keloidalis nuchae; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.



Special monthly compensation and total disability rating for 
individual unemployability

The veteran does not have any service-connected disabilities.  
In order to receive special monthly compensation based on aid 
and attendance/housebound benefits and individual 
unemployability benefits, at a minimum, the claimant must 
have a service-connected disability.  See 38 C.F.R. §§ 3.350, 
4.16.  As there is no legal basis upon which to award special 
monthly compensation or individual unemployability due to 
service-connected disabilities, these claims must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to service connection for a right shoulder 
condition is denied.
 
Entitlement to service connection for degenerative joint 
disease and herniated nucleus pulposus of L4-5 is denied.

Entitlement to service connection for spina bifida is denied.

Entitlement to service connection for residuals of a right 
finger injury is denied.

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include schizophrenia, 
schizoaffective disorder, depression, stress condition, and 
defective attitude is denied.

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to service connection for right ankle pain is 
denied.

Entitlement to service connection for pain in the hand is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hypertension (also 
claimed as high blood pressure) is denied.

Entitlement to service connection for diabetes mellitus (also 
claimed as high sugar) is denied.

Entitlement to service connection for degenerative joint 
disease, right hip is denied.

Entitlement to service connection for degenerative joint 
disease, left hip is denied.

Entitlement to service connection for a liver condition is 
denied.

Entitlement to service connection for pain in the heart is 
denied.

Entitlement to service connection for muscle pain, 
tenderness, and weakness is denied.

Entitlement to service connection for pseudofolliculitis 
barbae (also claimed as facial bumps, scarring, and ingrowths 
hair) is denied.

Entitlement to service connection for right foot nerve damage 
is denied.

Entitlement to service connection for left foot nerve damage 
is denied.

Entitlement to service connection for acne keloidalis nuchae 
is denied.

Entitlement to special monthly compensation based on aid and 
attendance/housebound benefits is denied.

Entitlement to individual unemployability benefits is denied.
 





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


